07/01/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                  June 5, 2019 Session

                      ANDY AYLOR v. FRED CARR ET AL.

                 Appeal from the Circuit Court for Davidson County
                  No. 17C1929        Joseph P. Binkley, Jr., Judge
                     ___________________________________

                           No. M2018-01836-COA-R3-CV
                       ___________________________________

This appeal arises from the trial court’s award of attorneys’ fees to three state employee-
defendants. The plaintiff, also a state employee, sued the defendants in their individual
and official capacities related to the plaintiff’s termination from his employment. The
defendants moved to dismiss the plaintiff’s claims for failure to state a claim upon which
relief can be granted pursuant to Tenn. R. Civ. P. 12.02(6). The trial court granted the
motions and dismissed the plaintiff’s claims with prejudice. The defendants then filed a
joint motion for attorneys’ fees, relying on Tenn. Code Ann. § 29-20-113, which permits
a state employee to recover attorneys’ fees when the employee is the “prevailing party”
on claims filed against the employee in the employee’s individual capacity. The trial
court granted this motion and awarded reasonable attorneys’ fees and costs to the
defendants. This appeal followed. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

FRANK G. CLEMENT, JR., P.J., M.S., delivered the opinion of the court, in which ANDY D.
BENNETT and W. NEAL MCBRAYER, JJ., joined.

Michele Hodges, Nashville, Tennessee, and Tia Marie Bailiff, Springfield, Tennessee, for
the appellant, Andy Aylor.

William Joseph Haynes, III, and Raquel Lee Bellamy, Nashville, Tennessee, for the
appellee, Scott Lindsey.

Andrew David McClanahan, Christopher Michael Lackey, and Jenifer Bonilla Moreno,
Nashville, Tennessee, for the appellee, Metropolitan Government of Nashville &
Davidson Co.

Michael Stewart Holder, Yijie Larry Cheng, and David Randall Mantooth, Nashville,
Tennessee, for the appellee, Joe Vanderveen.
Samuel L. Jackson, Nashville, Tennessee, for the appellee, Craig Ott.

                                            OPINION

       On June 3, 2016, Andy Aylor (“Aylor”) was terminated from his employment with
Metropolitan Nashville Public Schools (“MNPS”). Aylor brought suit related to his
termination on February 21, 2017, against the Metropolitan Government of Davidson
County, Tennessee (“Metro”) and two MNPS employees. On July 13, 2017, over one
year after the date of his termination, Aylor amended his complaint to add Joe
Vanderveen, Scott Lindsey, and Craig Ott (collectively, “Defendants”) in both their
individual and official capacities.

        Aylor asserted multiple claims against Defendants, including negligent infliction
of emotional distress, civil conspiracy, defamation, and violation of Aylor’s due process
rights. Defendants moved to dismiss the claims for failure to state a claim upon which
relief can be granted pursuant to Tenn. R. Civ. P. 12.02(6), arguing, inter alia, that the
claims were barred by the one-year statute of limitations. In their memoranda of law in
support of these motions, Defendants also asserted that Aylor failed to sufficiently plead
that Defendants were acting within their individual capacities. The latest date on which
any of Defendants filed his motion to dismiss was October 2, 2017.1

       On January 18, 2018, the trial court entered an order granting, in part, Defendants’
motions to dismiss, with the exception of two of the claims against Ott, on which the trial
court requested further briefing. The trial court revised this order on May 1, 2018, and
subsequently entered a final order and dismissed the remaining claims against Ott on
July 10, 2018. The trial court dismissed the majority of the claims as to all Defendants on
statute of limitations grounds, and all of the dismissals were with prejudice. Thereafter,
Defendants filed a joint motion for attorneys’ fees. The trial court granted the motion and
awarded Defendants their reasonable attorneys’ fees and expenses pursuant to Tenn.
Code Ann. § 29-20-113, which provides in pertinent part:

       (a) [I]f a claim is filed . . . against an employee of the state or of a
       governmental entity of the state in the person’s individual capacity, and the
       claim arises from actions or omissions of the employee acting in an official
       capacity or under color of law, and that employee prevails in the proceeding
       as provided in this section, then the court or other judicial body on motion


       1
          Lindsey and Ott filed their motions to dismiss on September 25, 2017, and Lindsey filed an
amended motion that same day. Vanderveen initially filed his motion to dismiss on August 18, 2017, but
filed an amended motion on October 2, 2017.

                                                -2-
        shall award reasonable attorneys’ fees and costs incurred by the employee
        in defending the claim filed against the employee.

        (b) For purposes of this section, the employee shall be the prevailing party
        if:

                (1) The employee successfully defends the claim alleging individual
                liability; or

                (2) The claim of individual liability is dismissed with or without
                prejudice after forty-five (45) days have elapsed after an answer or
                other responsive pleading is filed in which the employee asserts the
                employee was not acting within the employee’s individual capacity
                at the time of the matters stated in the complaint.

                                       .        .         .

        (d) Attorneys’ fees and costs shall be paid to the state, or a governmental
        entity of the state, if either the state or the governmental entity represents,
        or retains and agrees to pay for counsel to represent, the employee sued in
        an individual capacity. . . .

        Aylor appeals the award of attorneys’ fees under this statute but not the dismissal.2
Aylor argues that Defendants were not represented only in their individual capacities and
that this is a requirement for an award of attorneys’ fees under the statute. Aylor further
argues that Defendants are not “prevailing parties” as defined by §§ 29-20-113(b)(1)–(2).
Thus, Aylor argues that the trial court erred in awarding Defendants their reasonable
attorneys’ fees and costs.

                                              ANALYSIS

       Questions of statutory interpretation are questions of law, which we review de
novo, without a presumption of correctness. Beard v. Branson, 528 S.W.3d 487, 495
(Tenn. 2017) (citation omitted). In interpreting statutes, it is the duty of the courts “to
effectuate legislative intent.” Kyle v. Williams, 98 S.W.3d 661, 664 (Tenn. 2003).
“Legislative intent is to be ascertained primarily from the natural and ordinary meaning
of the language used.” Id. When the language in a statute is unambiguous, “we must
apply its plain meaning without a forced interpretation that would limit or expand the

        2
           At oral argument, there was some discussion about the applicability of another attorneys’ fees
statute, Tenn. Code Ann. § 20-12-119. However, the application of this statute was not properly raised in
the parties’ briefs. We accordingly only discuss the application of Tenn. Code Ann. § 29-20-113. See
Tenn. R. App. P. 13(b).
                                                    -3-
statute’s application.” State v. Walls, 62 S.W.3d 119, 121 (Tenn. 2001); see Gleaves v.
Checker Cab Transit Corp., 15 S.W.3d 799, 803 (Tenn. 2000) (reasoning that “it is not
for the courts to alter or amend a statute”). That is, courts are to “presume that the
legislature says in a statute what it means and means in a statute what it says there.”
Gleaves, 15 S.W.3d at 803 (quoting BellSouth Telecomms., Inc. v. Greer, 972 S.W.2d
663, 673 (Tenn. Ct. App. 1997)). We “look beyond the statutory language to determine
the legislature’s intent” only if the statute’s plain language is ambiguous. State v.
Jennings, 130 S.W.3d 43, 46 (Tenn. 2004) (citations omitted).

       Here, we discern no ambiguity in the language of Tenn. Code Ann. § 29-20-113.
Therefore, we will only look to the plain meaning of the statute’s language in our
undertaking to effectuate the legislature’s intent. We turn first to the “individual
capacity” requirement.

       Aylor argues that the statute’s “individual capacity” requirement is not met here
because the scope of representation for Defendants included representation in
Defendants’ official capacities. Specifically, Aylor argues that the affidavits that
attorneys for Defendants submitted for purposes of Defendants’ joint motion for
attorneys’ fees state that Defendants’ attorneys rendered their services for Defendants in
Defendants’ official capacities.3 Aylor further argues that the Metro Code that authorized
Metro to pay for Defendants’ attorneys’ services in this case only permits Metro to do so
when claims are brought against state employees in their official capacities. Finally,
Aylor argues that Defendants’ attorneys did not separate their fees in accordance with
which amounts pertained to representation of Defendants in their individual capacities
and which amounts pertained to representation of Defendants in their official capacities.
Defendants argue that the statute’s “individual capacity” requirement speaks only to the
nature of a plaintiff’s claim, not the scope of the employee’s representation, and that
Aylor’s claims against Defendants in both their individual and official capacities were so
intertwined that the trial court could not differentiate them in awarding attorneys’ fees.
We agree with Defendants.

         The statute plainly states that “if a claim is filed . . . against an employee of the
state . . . in the person’s individual capacity, . . . then the court . . . on motion shall award
reasonable attorneys’ fees and costs incurred by the employee in defending the claim
filed against the employee.”4 Tenn. Code Ann. § 29-20-113(a). The language in § 29-20-
113(a) focuses only on whether the claim or claims at issue have been filed against an
        3
         The affidavits’ mentions of “official capacity” are in reference to the fact that Metro agreed to
pay for Defendants’ attorneys’ services because Aylor brought suit in Defendants’ official capacities.
        4
          As previously noted, Metro agreed to pay the attorneys’ fees and costs incurred by Defendants.
In situations where a governmental entity “represents, or retains and agrees to pay for counsel to
represent, the employee sued in an individual capacity,” the governmental entity is to receive the award of
attorneys’ fees and costs under the statute. Tenn. Code Ann. § 29-20-113(d).
                                                   -4-
employee in the employee’s individual capacity. Here, Aylor brought all claims he
asserted against Defendants in both Defendants’ individual and official capacities. Thus,
“claim[s] [were] filed . . . against [Defendants] . . . in the[ir] . . . individual capacit[ies].”
See id. § 29-20-113(a). The statute says nothing about the scope of an employee’s
representation. It is therefore irrelevant for purposes of the statute that Aylor also brought
all claims against Defendants in Defendants’ official capacities and that Defendants were
also represented in their official capacities.5 Additionally, we agree with Defendants and
the trial court that, because Aylor brought all claims against Defendants in both their
individual and official capacities, all of Aylor’s claims were so intertwined as to be
inseparable for purposes of awarding attorneys’ fees. If the legislature desired a
piecemeal awarding of attorneys’ fees for state employees when a plaintiff brings a claim
against the employee in the employee’s individual capacity merely because the plaintiff
also asserts the same claim against the employee in the employee’s official capacity, it
would have expressly done so. But the legislature did not. Accordingly, Defendants
satisfy the statute’s “individual capacity” requirement, and we now turn to the statute’s
definition of “prevailing party.”

        There are two means by which a state employee can be a “prevailing party” under
the statute to be awarded attorneys’ fees. The first is if the state employee “successfully
defends the claim alleging individual liability[.]” Id. § 29-20-113(b)(1). Aylor argues that
this language contemplates a state employee prevailing at a trial on the merits, or
otherwise succeeding on the merits of the defense that the employee was not acting in the
employee’s individual capacity, as opposed to a dismissal based upon the statute of
limitations. Defendants argue that the statute does not require a trial on the merits or
specify any particular means by which a state employee must successfully defend the
claim. Defendants further argue that a dismissal on statute of limitations grounds is on the
merits. We agree with Defendants.

        As Defendants point out, this court has held that the term “prevailing party” refers
to “the party to a suit who successfully prosecutes the action or successfully defends
against it.” Barrett v. Ocoee Land Holdings, LLC, No. E2015-00242-COA-R3-CV, 2016
WL 297688, at *6 (Tenn. Ct. App. Jan. 25, 2016) (emphasis added) (quoting Clark v.
Rhea, No. M2002-02717-COA-R3-CV, 2004 WL 63476, at *3 (Tenn. Ct. App. Jan. 13,
2004)). Defendants also point out that a “prevailing party” is one who “succeeds on a
‘significant claim’ which affords the [party] a substantial measure of the relief sought.”
Daron v. Dep’t of Corr., 44 S.W.3d 478, 481 (Tenn. 2001) (emphasis added).
Additionally, a “prevailing party” has been defined as a party “who has succeeded ‘on
       5
           We further note that the statute contemplates situations in which a plaintiff sues a state
employee in both that employee’s individual and official capacity. In such situations, such as here, the
statute expressly permits the employee to recover attorneys’ fees. See Tenn. Code Ann. § 29-20-113(c)
(“The inclusion of an additional claim against the employee in official capacity in the same proceeding
shall not preclude the employee from obtaining the remedies provided in this section that are related to
the claim against the employee in individual capacity.” (emphasis added)).
                                                 -5-
any significant issue in litigation which achieves some of the benefit the part[y] sought in
bringing suit.’” Fannon v. City of LaFollette, 329 S.W.3d 418, 431 (Tenn. 2010)
(emphasis added) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). Tennessee
precedent therefore indicates that there is substantial overlap and interrelation between
the term “prevailing party” and the concept of a party’s success on a claim, defense, or
issue. Indeed, our Supreme Court has held, with regard to a similar statute, that “the
phrases ‘prevailing party’ and ‘successfully appealing employee’ are analogous.” Daron,
44 S.W.3d at 481. Thus, we conclude that the legislature intended the concept of
“successfully defend[ing] [a] claim” for purposes of § 29-20-113(b)(1) to refer broadly to
how Tennessee jurisprudence has defined the analogous term “prevailing party.” See Ki
v. State, 78 S.W.3d 876, 879 (Tenn. 2002) (“[C]ourts must presume that the legislature is
aware of prior enactments and of the decisions of the courts when enacting legislation.”).

       Tennessee jurisprudence has defined “prevailing party” in various ways. We find
the following definitions most instructive in this case. A “prevailing party ‘is one who
has been awarded some relief by the court.’” Fannon, 329 S.W.3d at 430 (citations
omitted). Such relief “most often comes in the form of ‘enforceable judgments on the
merits and court-ordered consent decrees.’” Id. at 431 (quoting Buckhannon Bd. & Care
Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 604 (2001)).
Nevertheless, “complete success on the merits of a lawsuit” is not necessary for a party to
be a “prevailing party.” Id.

        Here, the trial court dismissed the claims against Defendants, thereby awarding
relief to Defendants and terminating Aylor’s lawsuit. See Fannon, 329 S.W.3d at 430
(reasoning that the “touchstone of the prevailing party inquiry must be the material
alteration of the legal relationship of the parties” (quoting Tex. State Teachers Ass’n v.
Garland Indep. Sch. Dist., 489 U.S. 782, 792–93 (1989))). Additionally, unless otherwise
specified in a trial court’s order, “an order granting a motion to dismiss for failure to state
a claim upon which relief can be granted under Tennessee Rule of Civil Procedure
12.02(6) is an adjudication on the merits.” Creech v. Addington, 281 S.W.3d 363, 378
(Tenn. 2009). This includes dismissals on statute of limitations grounds. See Adams v.
Watson, No. W2015-00325-COA-R3-CV, 2015 WL 5613052, at *5 (Tenn. Ct. App.
Sept. 24, 2015) (reasoning that a dismissal “based upon the expiration of the statute of
limitations . . . clearly operates as an adjudication on the merits”). Therefore, although
achieving complete success on the merits of a lawsuit is not necessary for a party to be a
“prevailing party,” Defendants did so by virtue of the trial court’s dismissal of Aylor’s
claims, including those dismissed on statute of limitations grounds.6

        Accordingly, because Tennessee court precedent, of which we presume the
legislature was aware, defines a “prevailing party” and one who “successfully defends a
claim” as effectively one and the same, and because Defendants meet Tennessee

       6
           The trial court did not otherwise specify that the dismissals were not on the merits.
                                                    -6-
precedent’s definition of “prevailing party,” Defendants are, in turn, “prevailing parties”
for purposes of § 29-20-113(b)(1). As Defendants argue, the legislature did not limit what
constitutes a successful defense in any manner, and it appears that the legislature
therefore intended the statute to apply broadly. We will not constrain application of a
statute when the plain language of the statute evinces an intention to do the opposite.

      Notwithstanding our conclusion that Defendants are “prevailing parties” for
purposes of § 29-20-113(b)(1), we proceed to analyze whether Defendants are also
“prevailing parties” for purposes of § 29-20-113(b)(2). This subsection states that a state
employee can also be a “prevailing party” for purposes of an award of attorneys’ fees
under § 29-20-113 if

        [t]he claim of individual liability is dismissed with or without prejudice
        after forty-five (45) days have elapsed after an answer or other responsive
        pleading is filed in which the employee asserts the employee was not acting
        within the employee’s individual capacity at the time of the matters stated
        in the complaint.

Tenn. Code Ann. § 29-20-113(b)(2). Thus, three elements must be met for a state
employee to be deemed a “prevailing party” under the subsection: (1) there must be a
dismissal of the claim of individual liability, either with or without prejudice; (2) the
dismissal must come at least forty-five days after the state employee files an answer or
other responsive pleading; and (3) the state employee must have asserted in such answer
or other responsive pleading that the employee was not acting in the employee’s
individual capacity regarding the alleged actions of the employee that form the basis of
the complaint against the employee.

       Here, the trial court dismissed Aylor’s claims alleging individual liability against
Defendants with prejudice more than forty-five days after Defendants filed their motions
to dismiss.7 Defendants, in their memoranda of law in support of their motions to dismiss,
asserted that Defendants were acting in their official capacities at the times relevant to

        7
          Vanderveen filed his motion to dismiss on August 18, 2017, and Lindsey and Ott filed their
motions to dismiss on September 25, 2017. Lindsey amended his motion that same day, and Vanderveen
subsequently amended his motion on October 2, 2017. The trial court granted Vanderveen and Lindsey’s
motions in full and Ott’s motion in part in an order dated January 18, 2018, dismissing those claims with
prejudice. The trial court revised this order on May 1, 2018. The trial court then entered a final order on
July 10, 2018, in which the trial court dismissed the remaining claims against Ott with prejudice.
Therefore, approximately three and a half months elapsed between the latest date on which any of
Defendants filed his motion to dismiss—October 2, 2017, when Vanderveen filed his amended motion—
and the earliest order of dismissal entered by the trial court on January 18, 2018. It follows that “[t]he
claim[s] of individual liability [were] dismissed with . . . prejudice after forty-five (45) days ha[d] elapsed
after” Defendants filed their motions to dismiss. See Tenn. Code Ann. § 29-20-113(b)(2).

                                                    -7-
this case and that Aylor failed to sufficiently plead that Defendants were instead acting in
their individual capacities.8 Because Defendants filed motions to dismiss in lieu of
answers in this case, the issue we must decide regarding § 29-20-113(b)(2), on which the
parties disagree, is whether a motion to dismiss fits the definition of “other responsive
pleading.” We hold that it does.

        Although “[i]t is well-settled in Tennessee that a motion to dismiss is not a
responsive pleading,” Mosley v. State, 475 S.W.3d 767, 774 (Tenn. Ct. App. 2015)
(citations omitted), Defendants are correct that this is only with regard to a plaintiff’s
right to amend the plaintiff’s complaint as a matter of right pursuant to Tenn. R. Civ. P.
15.01, see, e.g., Cordell v. Cleveland Tenn. Hosp., LLC, 544 S.W.3d 331, 335 (Tenn. Ct.
App. 2017); Mosley, 475 S.W.3d at 774; McBurney v. Aldrich, 816 S.W.2d 30, 32–33
(Tenn. Ct. App. 1991). The purpose of Tenn. R. Civ. P. 15.01, “as with all the Rules of
Civil Procedure, is ‘to insure that cases and controversies be determined upon their merits
and not upon legal technicalities or procedural niceties.’” Doyle v. Frost, 49 S.W.3d 853,
856 (Tenn. 2001) (quoting Karash v. Pigott, 530 S.W.2d 775, 777 (Tenn. 1975)). Section
29-20-113, governing the award of attorneys’ fees for state employees when a plaintiff
files a claim against the employee in the employee’s individual capacity, does not share
this purpose. Thus, cases construing the term “responsive pleading” for purposes of Tenn.
R. Civ. P. 15.01 are not controlling here.

       Instead, outside the context of Tenn. R. Civ. P. 15.01, Tennessee precedent seems
to recognize that motions to dismiss constitute responsive pleadings. See Andrews v.
Bible, 812 S.W.2d 284, 289 (Tenn. 1991) (reasoning, with regard to the reasonableness of
the plaintiff’s prefiling investigation of facts for purposes of ruling on the defendant’s
motion for sanctions under Tenn. R. Civ. P. 11, that the plaintiff’s failure to obtain the
correct name and address of the plaintiff’s employer “was no more unreasonable than
defense counsel’s choice of filing an answer as a responsive pleading, rather than a Rule
12.02 motion to dismiss” (emphasis added)); Kendall v. Vanderbilt Bill Wilkerson Ctr.,
No. M2004-00993-COA-R3-CV, 2005 WL 1390047, at *1 (Tenn. Ct. App. June 13,
2005) (“Defendant filed a Motion to Dismiss as its responsive pleading to the Complaint
in the second action.” (emphasis added)); Green v. Moore, No. M2003-01015-COA-
RMCV, 2004 WL 1745443, at *2 n.4 (Tenn. Ct. App. Aug. 3, 2004) (“Defendants’ first
responsive pleading was a Tenn. R. Civ. P. 12.02 motion to dismiss . . . .”);
Conservatorship of Hurline v. Hutchins, 978 S.W.2d 938, 940–41 (Tenn. Ct. App. 1997)
(reasoning that, “other than the motion to dismiss, [the defendant] had not answered or
filed any other responsive pleadings” (emphasis added)).

        8
          Aylor argues for the first time in his reply brief that such assertions in Defendants’ memoranda
of law do not make the assertions part of Defendants’ motions and that the memoranda are not properly
deemed part of the appellate record. However, an appellant cannot “advance a new argument to support
an issue in the reply brief.” Denver Area Meat Cutters & Emp’rs Pension Plan v. Clayton, 209 S.W.3d
584, 594 (Tenn. Ct. App. 2006). Therefore, we do not consider this argument.
                                                  -8-
       Furthermore, as Defendants argue, a motion to dismiss raising any of the defenses
in Rule 12.02 “shall be made before pleading if a further pleading is permitted.” Tenn. R.
Civ. P. 12.02. A motion to dismiss for failure to state a claim upon which relief can be
granted “admits the truth of the factual allegations in the complaint but asserts that the
alleged facts fail to establish a basis for relief,” thereby challenging the legal sufficiency
of the complaint. Stewart v. Schofield, 368 S.W.3d 457, 462 (Tenn. 2012). The purpose
of a Rule 12.02(6) motion is therefore to take the place of an answer, or at least to come
before an answer, when filing an answer may be unnecessary to defeat a claim.
Additionally, in admitting the complaint’s factual allegations but contending that they
give rise to no cause of action, a Rule 12.02(6) motion serves the purpose that pleadings
are designed to serve, which is “to provide notice of the issues presented to the opposing
party and court.” Webb v. Nashville Area Habitat for Humanity, Inc., 346 S.W.3d 422,
426 (Tenn. 2011); see Hammett v. Vogue, Inc., 165 S.W.2d 577, 579 (Tenn. 1942) (“The
object and purpose of any pleading is to give notice of the nature of the wrongs and
injuries complained of with reasonable certainty, and notice of the defenses that will be
interposed, and to acquaint the court with the real issues to be tried.”). We therefore
conclude that a motion to dismiss for failure to state a claim upon which relief can be
granted fits within § 29-20-113(b)(2)’s definition of “other responsive pleading” and that
the legislature intended as such. The legislature did not intend for state employees to take
the unnecessary step of filing an answer in order to be awarded attorneys’ fees when a
Rule 12.02(6) motion can otherwise dispose of a plaintiff’s claim.

       Therefore, because Aylor filed claims against Defendants in Defendants’
individual capacities and because Defendants were “prevailing parties” on those claims,
Defendants satisfy the requirements of Tenn. Code Ann. § 29-20-113, and we affirm the
judgment of the trial court.9

                                          IN CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against Andy Aylor.


                                                       _________________________________
                                                       FRANK G. CLEMENT, JR., P.J., M.S.



       9
           Although Aylor argues that § 29-20-113 requires separating fees charged for representation of
state employees in their individual capacity from fees charged for representation of state employees in
their official capacity, Aylor does not argue that the trial court awarded an unreasonable amount of
attorneys’ fees.
                                                 -9-